Citation Nr: 1721508	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-19 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for migraine headaches, including on an extra-schedular basis and a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Y. D.


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1995 to September 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim was subsequently transferred to the St. Petersburg, Florida RO.

In January 2012, in support of his claim, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of that hearing is of record.

The Board subsequently issued a decision in October 2012 that, in relevant part, granted the Veteran's claim for an initial compensable disability rating for migraine headaches, assigning a 30 percent rating.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2013 Joint Motion for Remand (JMR), the parties asked the Court to vacate the Board's decision granting a 30 percent initial evaluation for the Veteran's service-connected migraine headaches and to remand it to the Board for further development and readjudication in accordance with the terms of the JMR.  The Court issued an Order granting that JMR and returned the file to the Board.

After receiving the file back from the Court, the Board, in turn, remanded the claim to the Agency of Original Jurisdiction (AOJ) in March 2014 to comply with the terms of the JMR.  The Board later, in October 2014, granted the Veteran's claim for an initial disability rating in excess of 30 percent for migraine headaches, assigning a higher 50 percent initial rating.  In that October 2014 decision, the Board, in relevant part, also referred to the RO for appropriate action the derivative issue of entitlement to a TDIU since raised by the record as due to a combination of the Veteran's service-connected disabilities.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

The Veteran appealed that decision to the Court.  In an August 2015 Joint Motion for Partial Remand (JMPR), the parties asked the Court to vacate the portion of the Board's decision that had denied an initial disability rating in excess of 50 percent for the service-connected migraine headaches and referred the matter of entitlement to a TDIU to the RO, without disturbing the Board's decision to increase the rating for this service-connected migraine headache disability from 30 to 50 percent.  The parties asked the Court to remand the issues to the Board for further development and readjudication in accordance with the terms of the JMPR.  The Court issued an Order granting that JMPR and returned the file to the Board.  

In the August 2015 JMPR, the parties agreed the Board should clarify its October 2014 decision to refer rather than remand a claim for a TDIU.  After the JMPR was granted by the Court, the Veteran was awarded a TDIU based on multiple service-connected disabilities in an August 2015 rating decision, retroactively effective from January 26, 2012.  The Veteran is therefore currently in receipt of a TDIU based on multiple service-connected disabilities.  However, the issue of whether a TDIU is warranted based solely on the service-connected migraine headaches is still on appeal and part and parcel of the increased-rating claim before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  The Board therefore has characterized the issue on appeal to include a TDIU based solely on the migraines.  

After receiving the file back from the Court, the Board again remanded the claim to the AOJ in January 2016 to comply with the terms of the JMPR.

Meanwhile, the VLJ that had presided over the Veteran's hearing retired from the Board.  Consequently, the Veteran was entitled to have another hearing before a different VLJ that, in turn, would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was sent notice of his entitlement to an additional hearing in an April 10, 2017 letter, which informed him that if he did not respond to VA within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond within the allotted 30 day timeframe and, accordingly, the Board assumes that he did not wish to have another hearing.

Regrettably, additional development of the claim is still required before readjudicating it on appeal; therefore, the Board is again remanding this claim to the AOJ.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to determine whether an extra-schedular rating is appropriate.

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. 3.321 (b); see Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Court of Appeals for Veterans Claims has set forth a three-step analysis for determining whether an extra- schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  If, however, the symptoms are not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116. 

In this case, the Veteran was afforded a VA examination in July 2016 to conduct a social and industrial survey.  The examiner noted that the Veteran's migraines and depression led to his medical discharge after over 10 years of service in the Air Force.  The examiner stated that stress was the Veteran's biggest trigger of his migraines, and indicated that it interfered with his ability to obtain and maintain employment after leaving military service.  The examiner also noted that the Veteran took medication to treat his migraines, and that he experienced side effects associated with his medications such as making his limbs feel too heavy to lift and getting a tightness in his chest.  The examiner stated that the Veteran's medications also rendered him unable to drive or do much else.  The examiner concluded that due to the severity and chronicity of the Veteran's migraines, and the uncomfortable side effects associated with the medications used to treat them, he was unable to obtain or sustain substantially gainful employment.

This evidence indicates that the schedular criteria may be inadequate to describe the severity and symptoms of the Veteran's migraine headaches.  In addition, the finding of unemployability may represent marked interference with employment, indeed, even a greater measure.  See 38 C.F.R. § 3.321(b)(1).  Therefore, this case should be forwarded to the Director of the Compensation Service or the Under Secretary for Benefits for consideration of an extra-schedular rating.  


Additionally, a letter dated January 6, 2017 indicates that the Veteran was receiving benefits as part of the Vocational Rehab and Employment (VR&E) program.  The January 2017 letter also references a prior December 03, 2016 letter associated with the Veteran's VR&E benefits; however, neither the December 2016 letter nor any other records associated with the Veteran's VR&E benefits are present in the claims file.  The Veteran's VR&E records are potentially relevant to the matters currently at issue, and accordingly, any such outstanding records must be obtained and associated with the claims file.  The AOJ should also obtain any outstanding VA treatment records and associate them with the claims file prior to referring this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file any outstanding records concerning the Veteran's Vocational Rehabilitation and Employment benefits.  The AOJ should also obtain all outstanding, pertinent, VA medical treatment records for the period after February 19, 2016 and associate any such records with the claims file.

2.  After receipt of all additional records, submit this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected migraine headaches and for consideration of an extraschedular TDIU based solely on the Veteran's service-connected migraine headache disability.


3.  Then, readjudicate the claim on appeal, to include whether an extraschedular rating is warranted for the Veteran's migraine headaches and whether TDIU is warranted based solely on the Veteran's service-connected migraines.  If the benefit sought on appeal is not fully granted, issue an SSOC before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

